Exhibit 10.1

SERIES A INCREMENTAL
TERM LOAN AGREEMENT

dated as of

March 4, 2011

between

TELEFLEX INCORPORATED,
as Borrower,

The Guarantors party hereto,

The Series A Incremental Term Lenders referred to herein

and

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent



--------------------------------------------------------------------------------



J.P. MORGAN SECURITIES LLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers

SERIES A INCREMENTAL TERM LOAN AGREEMENT

SERIES A INCREMENTAL TERM LOAN AGREEMENT (“this Agreement”) dated as of
March 4, 2011 between TELEFLEX INCORPORATED (the “Borrower”), each of the
Guarantors identified under the caption “GUARANTORS” on the signature pages
hereto, each of the SERIES A INCREMENTAL TERM LENDERS identified under the
caption “Series A Incremental Term Lender” on Schedule I hereto and JPMORGAN
CHASE BANK, N.A. (“JPMCB”), as Administrative Agent under the Credit Agreement
referred to below (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).

The Borrower, the Guarantors party thereto, the Lenders party thereto, the
Administrative Agent, JPMCB, as Collateral Agent, and Bank of America, N.A., as
Syndication Agent, are parties to a Credit Agreement dated as of October 1, 2007
(as amended from time to time, the “Credit Agreement”); and

Pursuant to Section 2.20 of the Credit Agreement, the Borrower may request that
one or more Persons (which may include the Lenders under the Credit Agreement)
offer to enter into Incremental Term Loan Commitments and/or Incremental
Revolving Credit Commitments on the terms set forth therein. The Borrower has
requested that Incremental Term Loan Commitments under Section 2.20 of the
Credit Agreement be made available to it in an aggregate principal amount equal
to $100,000,000 in a single tranche of term loans to be designated the “Series A
Incremental Term Loans”. The Series A Incremental Term Lenders (as defined
below) are willing to make such term loans on the terms and conditions set forth
below and in accordance with the applicable provisions of the Credit Agreement,
and accordingly, the parties hereto hereby agree as follows:

ARTICLE I

DEFINED TERMS

Terms defined in the Credit Agreement are used herein as defined therein, except
to the extent the same term is defined herein, in which case this Agreement
shall control. The following terms have the meanings specified below:

“Lender Addendum” means, with respect to each Series A Incremental Term Lender,
a Lender Addendum substantially in the form of Exhibit A to Amendment No. 4
dated as of March 4, 2011 to the Credit Agreement (with such changes thereto, or
in such other form, as shall be satisfactory to the Administrative Agent),
executed and delivered by such Lender as provided in clause (a) of Article IV of
this Agreement.

“Required Series A Incremental Term Lenders” means, at any time, Series A
Incremental Term Lenders having Series A Incremental Term Loan Commitments
representing at least a majority of the total Series A Incremental Term Loan
Commitments at such time.

“Series A Incremental Term Lenders” means (a) on the Series A Incremental Term
Loan Effective Date, the Persons listed on Schedule I hereto under the caption
“Series A Incremental Term Lender” that have executed and delivered a Lender
Addendum as a Series A Incremental Term Lender and (b) thereafter, any other
Person that shall hold a Series A Incremental Term Loan, other than any Person
that ceases to be a Series A Incremental Term Lender pursuant to the Credit
Agreement.

“Series A Incremental Term Loan Commitment” means, with respect to each Series A
Incremental Term Lender, the commitment of such Lender to make a Series A
Incremental Term Loan hereunder and under the Credit Agreement. As of the
Series A Incremental Term Loan Effective Date, the amount of each Series A
Incremental Term Lender’s Series A Incremental Term Loan Commitment is set forth
on Schedule I hereto. The aggregate original amount of the Series A Incremental
Term Loan Commitments is $100,000,000.

“Series A Incremental Term Loan Effective Date” means the date on which the
conditions specified in Article IV of this Agreement are satisfied (or waived by
the Required Series A Incremental Term Lenders).

“Series A Incremental Term Loans” means the Loans made to the Borrower pursuant
to this Agreement which shall constitute a single tranche of Incremental Term
Loans under Section 2.20 of the Credit Agreement.

ARTICLE II

SERIES A INCREMENTAL LOANS

Section 2.01. Series A Incremental Commitments. Subject to the terms and
conditions set forth herein and in the Credit Agreement, each Series A
Incremental Term Lender agrees to make a Series A Incremental Term Loan to the
Borrower on the Series A Incremental Term Loan Effective Date, in a principal
amount equal to such Series A Incremental Term Lender’s Series A Incremental
Term Loan Commitment. Proceeds of Series A Incremental Term Loans shall be used
by the Borrower to (a) retire all of its existing 6.66% Series 2004-1 Tranche A
Notes due 2011, 7.14% Series 2004-1 Tranche B Notes due 2014 and 7.46%
Series 2004-1 Tranche C Notes due 2016 (the “2004 Existing Senior Notes”),
issued pursuant to the Note Purchase Agreement, dated July 8, 2004, as amended
(the “2004 Note Purchase Agreement”), pursuant to the terms of the 2004 Note
Purchase Agreement and/or (b) repay any Revolving Credit Loans borrowed in
connection with the retirement of the 2004 Existing Senior Notes.

Section 2.02. Termination of Series A Incremental Term Loan Commitments. Unless
previously terminated, the Series A Incremental Term Loan Commitments shall
terminate after the borrowing of the Series A Incremental Term Loans on the
Series A Incremental Term Loan Effective Date.

Section 2.03. Repayment of Series A Incremental Term Loan. The Borrower hereby
unconditionally promises to pay to the Administrative Agent for account of each
Series A Incremental Term Lender the principal amount of the Series A
Incremental Term Loans held by such Series A Incremental Term Lender in 8
consecutive quarterly installments payable on the Tranche 2 Term Loan Principal
Payment Dates, the aggregate principal amount to be paid on each such date in
respect of all Series A Incremental Term Loans held by the Series A Incremental
Term Lenders to be in an amount equal to the percentage specified below of the
aggregate original principal amount of the Series A Incremental Term Loans
outstanding as of Series A Incremental Term Loan Effective Date (with the final
such installment on the Tranche 2 Term Loan Maturity Date being in the aggregate
principal amount of Series A Incremental Term Loans then outstanding):

         
Tranche 2 Principal Payment Date
  Falling on or Nearest to:
  Percentage of Original
  Principal Amount  
 
       
December 31, 2012
    2.5 %
March 31, 2013
June 30, 2013
September 30, 2013
December 31, 2013
  2.5%
2.5%
2.5%
2.5%
March 31, 2014
June 30, 2014
Tranche 2 Term Loan Maturity Date
  2.5%
2.5%
Balance.

Section 2.04. Interest Rate. The interest rate payable on the Series A
Incremental Term Loan pursuant to the Credit Agreement (and the “Applicable
Rate” with respect thereto) shall be the same as the interest rate payable on
the Tranche 2 Term Loans.

Section 2.05. Status of Agreement. The Series A Incremental Term Loan
Commitments constitute Incremental Term Loan Commitments, the Series A
Incremental Term Loans constitute Incremental Term Loans and each Series A
Incremental Term Lender constitutes an Incremental Term Lender, in each case,
under and for all purposes of the Credit Agreement. This Agreement constitutes
the agreement with respect to the Series A Incremental Term Loan Commitments and
the Series A Incremental Term Loans under Section 2.20 of the Credit Agreement
and a “Loan Document” for purposes of the Credit Agreement.

Section 2.06. Notice of Series A Incremental Term Loan Commitments; Consent of
Administrative Agent. This Agreement constitutes the Borrower’s notice to the
Administrative Agent required under Section 2.20 of the Credit Agreement with
respect to the Series A Incremental Term Loan Commitments. By its execution and
delivery of this Agreement, the Administrative Agent hereby acknowledges and
consents to this Agreement, the Series A Incremental Term Lenders and the terms
of the Series A Incremental Term Loans, to the extent such acknowledgment and/or
consent is required under Section 2.20 of the Credit Agreement.

Section 2.07. Treatment of Series A Incremental Term Loans as Tranche 2 Term
Loans. Pursuant to clause (vi) of Section 2.20 of the Credit Agreement, the
Series A Incremental Term Loans shall be treated as Tranche 2 Term Loans, and
not as a separate tranche of Term Loans, for purposes of the Credit Agreement.
As such, upon the making of the Series A Incremental Term Loans as of the
Series A Incremental Term Loan Effective Date, as provided by the penultimate
paragraph of Section 2.20 of the Credit Agreement, such Series A Incremental
Term Loan shall consist proportionately of the same Type of Term Loans as the
then outstanding Tranche 2 Term Loans and, in the case of Eurocurrency Term
Loans, having an Interest Period or Interest Periods ending on the last day(s)
of the Interest Period(s) for such outstanding Tranche 2 Term Loans.

ARTICLE III

REPRESENTATIONS AND WARRANTIES; NO DEFAULT

The Borrower represents and warrants to the Administrative Agent and the
Series A Incremental Term Lenders that, as of the date hereof and after giving
effect to the provisions hereof, (a) the representations and warranties of the
Borrower set forth in the Credit Agreement, and of each Loan Party in each of
the other Loan Documents to which it is a party, are true and correct in all
material respects on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date); and (b) no Default shall have occurred and be continuing under
the Credit Agreement.

ARTICLE IV

CONDITIONS

The obligation of each Series A Incremental Term Lender to make a Series A
Incremental Term Loan pursuant to this Agreement and the Credit Agreement is
subject to the satisfaction of the following conditions (unless waived by the
Required Series A Incremental Term Lenders) on or prior to March 15, 2011:

(a) Counterparts of Agreement. The Administrative Agent (or its counsel) shall
have received from each party hereto either (i) a counterpart of this Agreement
signed on behalf of such party (or, in the case of each Series A Incremental
Term Lender, a Lender Addendum signed on behalf of such party as a Series A
Incremental Term Lender) or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement or a Lender Addendum, as applicable) that such
party has signed a counterpart of this Agreement or Lender Addendum, as
applicable.

(b) Opinion of Counsel to the Loan Parties. The Administrative Agent shall have
received a favorable written opinion (addressed to the Administrative Agent and
the Series A Incremental Term Lenders and dated the Series A Incremental Term
Loan Effective Date) of Simpson, Thacher & Bartlett LLP, counsel to the Loan
Parties, in form and substance satisfactory to the Administrative Agent and
covering such other matters relating to the Loan Parties, this Agreement or the
transactions contemplated hereby as the Administrative Agent shall reasonably
request (and the Borrower hereby instructs such counsel to deliver such opinion
to the Administrative Agent and the Series A Incremental Term Lenders).

(c) Corporate Matters. The Administrative Agent (or its counsel) shall have
received such documents and certificates as the Administrative Agent may
reasonably request relating to the organization, existence and good standing of
the Borrower, the authorization of the Series A Incremental Term Loans and any
other legal matters relating to the Borrower, the other Loan Parties or this
Agreement, all in form and substance reasonably satisfactory to the
Administrative Agent.

(d) Execution of Amendment No. 4. The Administrative Agent (or its counsel)
shall have received executed counterparts of Amendment No. 4 dated as of the
date hereof to the Credit Agreement between the Borrower, the Guarantors, the
Lenders party thereto and the Administrative Agent (“Amendment No. 4”) and
Amendment No. 4 shall become effective concurrently with the satisfaction of the
conditions under this Article IV and the making of the Series A Incremental Term
Loans.

(e) Fees and Expenses. The Borrower shall have paid to the Administrative Agent
on the Series A Incremental Term Loan Effective Date: (i) for the account of
each Series A Incremental Term Lender, an upfront fee, in each case, in a
percentage agreed to by the Borrower and the Joint Lead Arrangers (as defined in
Section 5.01 hereof) of the amount of such Series A Incremental Term Lender’s
Series A Incremental Term Loan Commitment (as set forth in Schedule I hereto);
and (ii) for the account of the Joint Lead Arrangers and the Administrative
Agent, as applicable, all fees and expenses (including fees and disbursements of
counsel) separately agreed in writing to be paid or reimbursed by the Borrower
in connection with this Agreement.

(f) Additional Conditions. Each of the conditions precedent set forth in
Sections 2.20 and 4.02 of the Credit Agreement (after giving effect to
Amendment No.  4 and without duplication) with respect to the Series A
Incremental Term Loan Commitments and the making of Series A Incremental Term
Loans on the Series A Incremental Term Loan Effective Date shall have been
satisfied, and the Administrative Agent shall have received a certificate of a
duly authorized officer, dated the Series A Incremental Term Loan Effective
Date, stating that such conditions have been satisfied, as contemplated under
Section 2.20 of the Credit Agreement.

ARTICLE V

MISCELLANEOUS

SECTION 5.01. Expenses. The Borrower agrees to pay or reimburse each of J.P.
Morgan Securities LLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated,
the Joint Lead Arrangers and Joint Bookrunners in respect of this Agreement
(collectively, the “Joint Lead Arrangers”), their respective affiliates and the
Administrative Agent for all reasonable out-of-pocket expenses incurred by any
of them, including the reasonable fees, charges and disbursements of their
counsel, in connection with the syndication of the Series A Incremental Term
Loan Commitments provided for herein and the preparation, negotiation, execution
and delivery of, and satisfaction of the conditions under, this Agreement.

SECTION 5.02. Counterparts, Etc. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and any separate letter agreements with respect
to the syndication of the Series A Incremental Term Loan Commitments provided
for herein and the fees payable in connection herewith constitute the entire
contract between and among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Delivery of an executed counterpart of a
signature page to this Agreement or a Lender Addendum, as applicable, by
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 5.03. Governing Law, Etc. This Agreement shall be governed by, and
construed in accordance with, the law of the State of New York. Each Loan Party
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the Supreme Court of the State of New York
sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Loan Party or its properties
in the courts of any jurisdiction. Each Loan Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to above in this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court. Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01 of the Credit Agreement.
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

SECTION 5.04. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 5.05. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

SECTION 5.06. USA Patriot Act. Each Series A Incremental Term Lender hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), such Series A
Incremental Term Lender may be required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Series A Incremental
Term Lender to identify the Borrower in accordance with said Act.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 
TELEFLEX INCORPORATED
By: /s/ C. Jeffrey Jacobs
Name: C. Jeffrey Jacobs
Title: Treasurer





By its signature below, the undersigned hereby consents to the foregoing
Series A Incremental Term Loan Agreement and confirms that the Series A
Incremental Term Loans shall constitute Guaranteed Obligations for purposes of
the Credit Agreement and the other Loan Documents and shall be entitled to the
benefits of the Guarantee of the Guarantors and collateral provided under the
Loan Documents:

 
GUARANTORS
ARROW INTERNATIONAL INC.
ARROW INTERNATIONAL INVESTMENT CORP.
ARROW INTERVENTIONAL, INC.
SPECIALIZED MEDICAL DEVICES, LLC
TECHNOLOGY HOLDING COMPANY
TELEFLEX MEDICAL INCORPORATED
TFX EQUITIES INCORPORATED
TFX INTERNATIONAL CORPORATION
TFX NORTH AMERICA INC.
THE STEPIC MEDICAL DISTRIBUTION CORPORATION
By: /s/ C. Jeffrey Jacobs
Name: C. Jeffry Jacobs
Title: (1) Vice President and Treasurer (other than for Technology Holding
Company, TFX Equities Incorporated, TFX International Corporation and TFX North
America Inc.)
(2) President and Treasurer (in the case of TFX North America Inc.)
(3) Vice President (in the case of TFX Equities Incorporated)
(4) President (in the case of Technology Holding Company and TFX International
Corporation)

 
ADMINISTRATIVE AGENT
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
By: /s/ Deborah R. Winkler
Name: Deborah R. Winkler
Title: Vice President

SCHEDULE I

Series A Incremental Term Loan Commitments

              Series A     Incremental Term Series A Incremental Term Lender  
Loan Commitment
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 10,000,000.00  
The Bank of Nova Scotia
  $ 9,666,963.16  
DnB NOR Bank ASA, New York Branch
  $ 7,688,980.20  
Citizens Bank
  $ 6,849,733.90  
Mizuho Corporate Bank, Ltd.
  $ 6,849,733.90  
Sumitomo Mitsui Banking Corp.
  $ 6,849,733.90  
PNC Bank, National Association
  $ 6,658,971.90  
Credit Agricole Corporate & Investment Bank
  $ 5,726,616.54  
HSBC Bank USA, National Association
  $ 5,126,440.58  
The Governor and Company of the Bank of Ireland
  $ 4,428,571.43  
Royal Bank of Canada
  $ 4,130,868.21  
National Penn Bank
  $ 3,250,000.00  
KeyBank National Association
  $ 3,239,534.88  
First Niagara Bank, N.A.
  $ 3,215,002.77  
Comerica Bank
  $ 3,010,568.52  
Wells Fargo Bank, N.A.
  $ 3,010,568.52  
The Northern Trust Company
  $ 3,000,000.00  
Brown Brothers Harriman & Co.
  $ 2,500,000.00  
Taiwan Business Bank, LA Branch
  $ 1,298,135.05  
Chang Hwa Commercial Bank, Ltd., New York Branch
  $ 1,109,715.21  
Mega International Commercial Bank Co, Ltd. New York Branch
  $ 856,216.74  
Hua Nan Commercial Bank, Ltd. New York Agency
  $ 572,756.25  
Hua Nan Commercial Bank, Ltd., Los Angeles Branch
  $ 572,756.25  
The Bank of East Asia, Limited, New York Branch
  $ 388,132.09  
TOTAL
  $ 100,000,000.00  

